ORDER
PER CURIAM.
A trial committee appointed by the Board of Governors of the Kentucky State Bar Association having recommended that the respondent, Y. E. Kennard, be suspend*603ed from the practice of law pursuant to the provisions of RCA 3.500, and the Board of Governors having approved such recommendation, it is hereby sustained and the said Y. E. Kennard is suspended from the practice of law until such time as his mental health is restored and he moves for reinstatement of his right to practice law and such privilege is granted by the proper authority. RCA 3.530, 3.500.